Exhibit 99.2 SINOENERGY CORPORATION 1603-1604, Tower B Fortune Centre Ao City Beiyuan Road, Chaiyang District Beijing, P.R. China 100106 August 11, 2010 Abax Nai Xin A Ltd. c/o Abax Global Capital (Hong Kong) Limited Suite 6708, 67/F Two International Finance Centre 8 Finance Street Central, Hong Kong SAR Abax Jade Ltd. c/o Abax Global Capital (Hong Kong) Limited Suite 6708, 67/F Two International Finance Centre 8 Finance Street Central, Hong Kong SAR CCIF Petrol Limited Kingston Chambers, PO Box 173 Road Town, Tortola British Virgin Islands Re: Sinoenergy Corporation Ladies and Gentlemen: Reference is made to the letter agreement dated December 17, 2009 (the "December 2009 Agreement") by and among Sinoenergy Corporation, a Nevada corporation (the "Company"), Abax Nai Xin A Ltd., Abax Jade Ltd. and CCIF Petrol Limited (collectively, the "Noteholders" and each, individually, a "Noteholder"). Each Noteholder hereby agrees that Section 5 of the December 2009 Agreement is hereby amended by changing the reference to March 31, 2010 to September 30, 2010. Except as amended by the preceding paragraph, the December 2009 Agreement shall continue in full force and effect. This Letter shall be binding upon the Company, the Noteholders and their successors and assigns and each Noteholder shall affix a copy of this Letter to each Note to which it is a holder. Please confirm your agreement with the foregoing. [Signatures on following page] Abax Nai Xin A Ltd. Abax Jade Ltd. CCIF Petrol Limited August 11, 2010 Page 2 SINOENERGY CORPORATION By: /s/Huang Bo Name:Huang Bo Title: Chief Executive Officer AGREED TO: ABAX NAI XIN A LTD. ABAX JADE LTD. CCIF PETROL LIMITED By: /s/ Frank Qian By: /s/ Frank Qian By: /s/ Andrew Lo Name: Frank Qian Name: Frank Qian Name: Andrew Lo Title: Director Title: Director Title: Authorized Representative
